SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 4, 2010 (November 3, 2010) BIOMIMETIC THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-51934 62-1786244 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Nichol Mill Lane, Franklin, Tennessee 37067 (Address of principal executive offices) 844-1280 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ‪[ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ‪[ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ‪[ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ‪[ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.
